Title: From James Madison to George Joy, 3 April 1795
From: Madison, James
To: Joy, George


Letter not found. 3 April 1795. Acknowledged in Joy to JM, 10 Aug. 1795 (DLC). Encloses some books, including one by Tench Coxe (probably A View of the United States of America [Philadelphia, 1794; EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 26829]). Apparently discusses the suppression of the Whiskey Insurrection and the secrecy of the Jay treaty.
